Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-2003

Singh v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2965




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Singh v. Atty Gen USA" (2003). 2003 Decisions. Paper 381.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/381


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     Nos. 02-2965


                                LAKWINDER SINGH,

                                                             Petitioner
                                           v.

                     JOHN ASHCROFT, ATTORNEY GENERAL
                      OF THE UNITED STATES OF AMERICA,

                                                             Respondent


                      On Petition for Review of a Decision of the
                            Board of Immigration Appeals
                           (Board No. A78-520-462-York)


                      Submitted United Third Circuit LAR 34.1(a)
                                     July 8, 2003

          BEFORE: NYGAARD, SMITH, and GREENBERG, Circuit Judges

                                 (Filed: July 9, 2003)


                                       OPINION


GREENBERG, Circuit Judge.

        This matter comes on before this court on petitioner Lakwinder Singh’s petition

for review of a decision of the Board of Immigration Appeals dated June 17, 2002,
dismissing an appeal from an order of an immigration judge dated January 10, 2002,

denying Singh’s application for asylum and the withholding of removal. The basis of the

Board’s decision in its entirety was as follows:

                      PER CURIAM. The appeal is dismissed. The appellant
         checked Box 6 on the Notice of Appeal (Form EOIR-26) indicating that
         a separate written brief or statement would be filed in addition to the
         reasons for appeal accompanying the Notice of Appeal. Block 6 is
         immediately followed by a clear warning that the appeal may be subject
         to summary dismissal if the appellant indicates that such a brief or
         statement will be filed and, ‘within the time set for filing, you fail to file
         the brief or statement and do not reasonably explain such failure.’ The
         appellant was granted the opportunity to submit a brief or statement in
         support of the appeal. However, the record indicates that appellant did
         ‘not file such brief or statement, or reasonably explain his or her failure
         to do so, within the time set for filing.’ 8 C.F.R. § 3.1(d)(2)(i)(D).
         Moreover, upon review of the record, we are not persuaded that the
         Immigration Judge’s ultimate resolution of this case was in error.
         Accordingly, we find that summary dismissal is appropriate pursuant to
         the provisions of 8 C.F.R. § 3.1(d)(2)(i)(D).

         Subsequently, Singh moved before the Board for reconsideration of its decision

to dismiss the appeal but the Board denied the motion on October 2, 2002. Inasmuch as

Singh has not petitioned for review of the October 2, 2002 decision, we do not review it

in our disposition of this matter.

         In these proceedings Singh contends that the Board “did not actually summarily

dismiss [his] appeal, but affirmed the decision of the immigration judge without opinion.”

Br. at 11. Thus, he argues that he “is entitled to raise issues in this appeal relative to the

merits of his” claims for asylum and withholding of removal. Id. at 11-12. The Attorney

General answers that we should affirm because Singh has failed to challenge the Board’s

                                               2
dismissal of his appeal and, in any event, the dismissal was appropriate.

         We will deny the petition for review. It is clear to us that the Board dismissed

Singh’s appeal because he failed to comply with the rules applicable to it. While we

recognize that at the outset of his brief in this court Singh raised as an issue the question

of whether the Board’s decision summarily dismissing his appeal because of his

attorney’s failure to file a brief was erroneous and contrary to law, br. at 5, subsequently

in his argument he changed his focus to contend that the Board had adjudicated his case

on the merits. Thus, Singh has not challenged properly the basis for the dismissal of his

appeal. See Dillinger v. Caterpillar, Inc., 959 F.2d 430, 447 (3d Cir. 1992).

         In any event, the Board surely did not err in dismissing the appeal. After all,

Singh indicated on Form EOIR-26 that he would file a brief or statement but did not do

so. Furthermore, the form indicated the possible consequences of a failure to file a brief

or statement so he should not have been surprised at what happened when he did not file

either document.

         We are aware, of course, that in addition to dismissing the appeal the Board

observed that it had not been pursuaded “that the Immigration Judge’s ultimate resolution

of this case was in error.” That observation, however, was not the basis for its decision as

it then indicated that: “[a]ccordingly, we find that summary dismissal is appropriate

pursuant to the provisions of 8 C.F.R. § 3.1(d)(2)(i)(D).” That section provides that the

Board may summarily dismiss an appeal if a party stated on Form EOIR-26 that “he or



                                              3
she will file a brief or statement in support of the appeal” but did not do so or give a

reasonable explanation for the failure. Thus, inasmuch as that is what happened and the

Board anchored the dismissal to that provision, it is clear that the Board dismissed the

appeal for procedural reasons that are both unassailed and unassailable.

         For the foregoing reasons we will deny the petition for review.




                                                  /s/ Morton I. Greenberg
                                                                Circuit Judge




                                              4